Case 08-35994-KRH          Doc 5789     Filed 11/06/19 Entered 11/06/19 17:03:50            Desc Main
                                       Document     Page 1 of 5


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

 In re:
                                                              Case No. 08-35994-KRH
 LandAmerica Financial Group, Inc.,                           Chapter 11
                                                              Jointly Administered
                         Debtor.




     NOTICE OF MOTION TO CONVERT CASE TO CHAPTER 7 AND NOTICE OF
                              HEARING

        PLEASE TAKE NOTICE that the United States Trustee has filed with the Court a Motion
 to Convert Case to Chapter 7 (the “Motion”).

         Your rights may be affected. You should read these papers carefully and discuss them
 with your attorney, if you have on in this bankruptcy case. (If you do not have an attorney, you
 may wish to consult one). Under Local Bankruptcy Rule 9013-1, unless a written response to the
 Motion is filed with the Clerk of Court and served on the moving party on or before the date set
 for a hearing on this matter, the Court may deem any opposition waived, treat the Motion as
 conceded, and issue an order granting the relief requested.

         The hearing will be held before The Honorable Judge Kevin R. Huennekens in Courtroom
 5000, United States Courthouse, 701 East Broad Street, Richmond, Virginia 23219 on
 November 19, 2019 at 2:00 p.m. The Court will send out separate notice of this hearing to all
 creditors and parties in interest.

         If you do not want the Court to grant the relief sought in the Motion, or if you want the
 Court to consider your views on the Motion, then on or before the date set for a hearing on this
 matter, you or your attorney must:

              ( X ) File with the Court, at the address shown below, a written response with
 supporting memorandum pursuant to Local Bankruptcy Rule 9013-1. You must mail or


  Robert B. Van Arsdale, AUST (Va. Bar No.17483)
  Shannon Pecoraro, Esq. (Va. Bar No. 46864)
  Office of the United States Trustee
  701 East Broad Street - Suite 4304
  Richmond, VA 23219
  Telephone (804) 771-2310
  Facsimile (804) 771-2330
Case 08-35994-KRH         Doc 5789     Filed 11/06/19 Entered 11/06/19 17:03:50              Desc Main
                                      Document     Page 2 of 5


 otherwise file it early enough so that the Court will receive it on or before the due date identified
 above.

                                        Clerk of Court
                                        United States Bankruptcy Court
                                        701 East Broad Street – Suite 4000
                                        Richmond, VA 23219
 You must also mail a copy to:

                                        Robert B. Van Arsdale, Esquire
                                        Assistant U.S. Trustee
                                        Office of the U.S. Trustee
                                        701 East Broad Street - Suite 4304
                                        Richmond, VA 23219

         If you, or your attorney, do not take these steps, the Court may deem any opposition
 waived, treat the Motion as conceded, and issue an order granting the requested relief without
 further notice or hearing.
                                                        John P. Fitzgerald, III
                                                        Acting United States Trustee
                                                        Region Four

                                                       /s/Robert B. Van Arsdale
                                                        Robert B. Van Arsdale

                                   CERTIFICATE OF SERVICE

        I hereby certify that on November 6, 2019 a copy of the U.S. Trustee’s Motion to Convert
 to Chapter 7 was served via electronic delivery on all parties receiving electronic notice.


                                        /s/Robert B. Van Arsdale
                                         Robert B. Van Arsdale
Case 08-35994-KRH          Doc 5789     Filed 11/06/19 Entered 11/06/19 17:03:50            Desc Main
                                       Document     Page 3 of 5



                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION


 In re:
                                                               Case No. 08-35994-KRH
     LandAmerica Financial Group, Inc., et al.,                Chapter 11
                                 Debtor                        Jointly Administered




                         MOTION OF THE UNITED STATES TRUSTEE
                           TO CONVERT CASES TO CHAPTER 7


          John P. Fitzgerald, III, Acting U.S. Trustee for Region Four (the “U.S. Trustee”), by

 counsel, respectfully requests that this Court enter an Order Converting this case one under the

 provisions of Chapter 7 pursuant to §1112(b), and § 105, 11 U.S.C. §§ 101, et seq. (the

 “Bankruptcy Code”), and, in support thereof, states as follows:

          1. This case was filed as a voluntary Chapter 11 on November 26, 2008.

          2. On December 22, 2015, the Court entered a Final Decree in this case and the case was

             closed.

          3. On October 31, 2019, the Court ordered this case to be reopened for cause.




  Robert B. Van Arsdale, AUST (Va. Bar No.17483)
  Shannon Pecoraro, Esq. (Va. Bar No. 46864)
  Office of the United States Trustee
  701 East Broad Street - Suite 4304
  Richmond, VA 23219
  Telephone (804) 771-2310
  Facsimile (804) 771-2330
Case 08-35994-KRH          Doc 5789    Filed 11/06/19 Entered 11/06/19 17:03:50            Desc Main
                                      Document     Page 4 of 5



        4. The Court has jurisdiction of this proceeding pursuant to 28 U.S.C. §§ 157 and 1334.

        3. The United States Trustee files this motion in furtherance of his duties and

 responsibilities pursuant to 28 U.S.C. § 586 and Bankruptcy Code § 307.

        4. Section 1112(b)(1) of the Bankruptcy Code states in relevant part:

                Except as provided in paragraph (2) and subsection (c), on request
                of a party in interest, and after notice and a hearing, the court shall
                convert a case under this chapter to a case under chapter 7 or
                dismiss a case under this chapter, whichever is in the best interest
                of creditors and the estate, for cause unless the court determines
                that the appointment under section 1104(a) of a trustee or an
                examiner is in the best interests of creditors and the estate. 11
                U.S.C. § 1112(b) (2019).


        5. If the U.S. Trustee establishes that cause exists to dismiss or convert, the burden then

 shifts to the Debtors to prove a defense. If they do not, the case must be dismissed or converted.

 Relief is mandatory, unless the Debtors meet their burden under section 1112(b)(2). See

 generally, In re Skeen, Goldman LLP, 2007 WL 4556683, 3 (Bankr.D.Md. Dec 20, 2007)1.

        6. The circumstances warranting the conversion of this case to chapter 7 came about after

 the case was closed. After most of the anticipated expenses were paid, there remained the

 approximate sum of $2.8 million dollars, which needs to be protected and ultimately disbursed to

 those who are determined by the Court to be the rightful recipients.

        7. Based on the contents of hearings held in Judge Huenneken’s Court on October 16,

 2019 and November 5, 2019, circumstances indicate that it is necessary to provide a legal

 structure that would allow a third party to take over the care and disbursements of the funds

 remaining in this case.
Case 08-35994-KRH         Doc 5789    Filed 11/06/19 Entered 11/06/19 17:03:50              Desc Main
                                     Document     Page 5 of 5

        8. For this reason, the U.S. Trustee requests that this Court convert this case to one under

 the provisions of chapter 7.

        WHEREFORE, the United States Trustee moves this Court to convert to chapter 7. It is

 also respectfully requested that, insofar as this motion presents no novel legal concepts, and the

 basis of the motion is found in the pleading itself, the Court waive the requirement for a separate

 memorandum of law in support of this motion as provided for in Local Rule 9013-1(G).


                                                      Respectfully submitted,

                                                      JOHN P. FITZGERALD, III
                                                      ACTING UNITED STATES TRUSTEE
                                                      REGION FOUR

                                                      By: /s/Robert B. Van Arsdale
                                                      Robert B. Van Arsdale
                                                      Assistant United States Trustee




                                  CERTIFICATE OF SERVICE

         I certify that on November 6, 2019 service on all attorney users in this case was
 accomplished through the Notice of Electronic Filing, pursuant to CM/ECF Policy 9 of the United
 States Bankruptcy Court for the Eastern District of Virginia, Case Management/Electronic Case
 Files (CM/ECF) Policy Statement, Version 09/04/09.



                                               /s/Robert B. Van Arsdale
                                                  Robert B. Van Arsdale
